Exhibit 10.2

US ONCOLOGY HOLDINGS, INC.

2008 LONG-TERM CASH INCENTIVE PLAN

 



--------------------------------------------------------------------------------

US ONCOLOGY HOLDINGS, INC.

2008 LONG-TERM CASH INCENTIVE PLAN

WITNESSETH:

WHEREAS, the mission of US Oncology Holdings, Inc. (the “Company”) is to
increase access to and advance the delivery of high-quality cancer care in
community-based settings throughout the United States;

WHEREAS, the Company understands that it must have a highly motivated, focused
and committed management team and employee base to accomplish its mission and
objectives;

WHEREAS, the Company desires to establish the “US Oncology Holdings, Inc. 2008
Long-Term Cash Incentive Plan” (the “Plan”) to:

(a) attract and retain key employees of the Company and its affiliates,

(b) motivate participating key employees, by means of appropriate cash
incentives, to achieve long-range goals,

(c) provide incentive compensation opportunities which are competitive with
those of other major corporations in its peer group, and

(d) further identify participants’ interests with those of the Company’s
stockholders through cash compensation alternatives based on the future value of
the Company,

and thereby promote the long-term financial interest of the Company and its
affiliates, including the growth in value of the Company’s equity and
enhancement of long-term stockholder return;

WHEREAS, the Plan is a bonus program exempt from coverage under the Employee
Retirement Income Security Act of 1974, as amended, pursuant to Department of
Labor regulation Section 2510.3-2(c); and

WHEREAS, it is intended that the Plan be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, by virtue of the
short-term deferral exception set forth in the Treasury Regulations promulgated
under that section;

NOW THEREFORE, the Plan is hereby established, effective January 1, 2008.

 



--------------------------------------------------------------------------------

US ONCOLOGY HOLDINGS, INC.

2008 LONG-TERM CASH INCENTIVE PLAN

TABLE OF CONTENTS

 

          Page

ARTICLE I     PARTICIPATION

   1

1.01

   Eligibility    1

1.02

   Participation    1

ARTICLE II     AWARD OF UNITS

   1

2.01

   Awards    1

2.02

   Units    1

2.03

   Unit Award Agreement    1

2.04

   Treatment of Forfeited Unit Awards    1

2.05

   Adjustments to Number of Shares Subject to the Plan    1

ARTICLE III     CALCULATION OF BONUS POOL

   2

3.01

   Calculation of Annual Credit to Bonus Pool    2

3.02

   Calculation of Additional Credit to Bonus Pool    2

3.03

   Bonus Pool May Not Exceed $100 Million    3

ARTICLE IV     PAYMENT OF BENEFITS

   3

4.01

   Time of Payment    3

4.02

   Form of Payment of Benefits    3

4.03

   Unclaimed Benefits    3

4.04

   Statutory Benefits    3

4.05

   Payment to Alternate Payee Under Domestic Relations Order    3

4.06

   Termination of Plan on Payment of All Benefits    4

ARTICLE V     FORFEITURE OF BENEFITS

   4

5.01

   Forfeiture on Bonus Payment Event if Preferred Stock Not Redeemed or
Converted    4

5.02

   Forfeiture on Separation From Service    4

5.03

   Forfeiture of 50% of Units on Death or Disability    4

5.04

   Designation of Beneficiaries    4

ARTICLE VI     ADMINISTRATION OF THE PLAN

   5

6.01

   Plan Administrator    5

6.02

   Records and Procedures    5

6.03

   Committee Powers and Duties    5

6.04

   Reliance on Documents, Instruments, etc    6

6.05

   Claims Review Procedures; Claims Appeals Procedures    6

6.06

   Company to Supply Information    7

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VII     MISCELLANEOUS

   8

7.01

   Plan Not Contract of Employment    8

7.02

   Funding    8

7.03

   Alienation of Interest Forbidden    8

7.04

   Withholding    8

7.05

   Tax Consequences    8

7.06

   Amendment and Termination    8

7.07

   Severability    9

7.08

   Arbitration    9

7.09

   Number and Gender    9

7.10

   Headings    9

7.11

   Exemption from Section 409A    9

7.12

   Governing Law    10

ARTICLE VIII     DEFINITIONS

   10

8.01

   “Accreted Value”    10

8.02

   “Affiliate”    10

8.03

   “Approved One Time Items”    10

8.04

   “Beneficiary”    10

8.05

   “Board”    10

8.06

   “Bonus Payment”    10

8.07

   “Bonus Payment Event”    10

8.08

   “Bonus Payment Event EBITDA”    10

8.09

   “Bonus Payment Event EBITDA Multiplier”    11

8.10

   “Bonus Pool”    11

8.11

   “Bonus Pool Calculation Period”    11

8.12

   “Certificate”    11

8.13

   “Change of Control”    11

8.14

   “Code”    11

8.15

   “Committee”    11

8.16

   “Common Equity Value”    11

8.17

   “Common Stock”    11

8.18

   “Company”    12

8.19

   “Disability”    12

8.20

   “Domestic Relations Order”    12

8.21

   “Effective Date”    12

8.22

   “EBITDA”    12

8.23

   “EBITDA Base Amount”    12

8.24

   “Enterprise Value”    12

8.25

   “Excess EBITDA”    12

8.26

   “Exchange Act”    12

8.27

   “Final Period”    12

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

8.28

   “Outstanding Debt”    12

8.29

   “Participant”    12

8.30

   “Plan”    12

8.31

   “Preferred Equity Value”    12

8.32

   “Preferred Stock”    12

8.33

   “Qualified IPO”    13

8.34

   “Section 409A”    13

8.35

   “Separation From Service”    13

8.36

   “Unit”    13

 

iii



--------------------------------------------------------------------------------

US ONCOLOGY HOLDINGS, INC.

2008 LONG-TERM CASH INCENTIVE PLAN

ARTICLE I

PARTICIPATION

1.01 Eligibility. Eligibility for participation in the Plan shall be limited to
the employees of the Company and its Affiliates.

1.02 Participation. Subject to the terms and provisions of the Plan,
participation in the Plan shall be determined by the Committee. Each individual
approved for participation in the Plan shall be notified in writing of his or
her selection and the number of Units awarded under the Plan to such individual,
as soon as practicable after such individual is selected for participation and
such Units are awarded.

ARTICLE II

AWARD OF UNITS

2.01 Awards. The Committee may, from time to time and in the Committee’s sole
and absolute discretion, award Units under the Plan to Participants (including
Participants who have previously received awards under the Plan). Any award of
Units under the Plan shall not affect any prior award to the Participant under
the Plan or any other plan maintained by the Company or its Affiliates.

2.02 Units. Subject to the provisions of Section 2.05, the number of Units
available under the Plan for awards shall not exceed 175,000. The maximum number
of Units for award under the Plan to any single Participant shall be 175,000.

2.03 Unit Award Agreement. Each time the Committee makes an award of Units under
the Plan the Committee shall set forth the terms of such award in a written
agreement setting forth the number of Units awarded by the Committee to the
Participant and such other terms and conditions, including any vesting
provisions, imposed with respect to the award, as the Committee determines in
the Committee’s sole and absolute discretion, subject to the terms and
provisions of the Plan. The Committee will require the Participant to execute
such agreement, agreeing to the terms and conditions of the Plan and to such
additional terms and conditions, not inconsistent with the Plan, as the
Committee may, in its sole discretion, prescribe. In the event of any
inconsistency or conflict between the terms of the Plan and the agreement, the
terms of the Plan shall govern.

2.04 Treatment of Forfeited Unit Awards. Units that are forfeited under
Article V of the Plan shall be available for reissuance in a new award under the
Plan.

2.05 Adjustments to Number of Shares Subject to the Plan. In the event of any
change in the outstanding shares of Common Stock or Preferred Stock by reason of
any stock dividend, split, spinoff, recapitalization, reclassification, charter
amendment, merger, consolidation, combination, extraordinary dividend, exchange
of shares or other similar change, the Common Equity Value and the Preferred
Equity Value shall be equitably and appropriately

 

1



--------------------------------------------------------------------------------

adjusted by the Committee, and the Committee may make such other adjustments as
it deems appropriate, in all cases so that any such change in capitalization
does not affect the value of Units awarded hereunder.

ARTICLE III

CALCULATION OF BONUS POOL

3.01 Calculation of Annual Credit to Bonus Pool.

(a) As soon as practicable after the end of each completed calendar year during
the Bonus Pool Calculation Period the Committee will calculate the amount to be
credited for such year to the Bonus Pool. The amount to be credited to the Bonus
Pool for a completed calendar year during the Bonus Pool Calculation Period
shall be an amount equal to:

(A) multiplied by (B) multiplied by (C)

where: (A) is the positive excess, if any, of EBITDA achieved by the Company for
such year over the EBITDA Base Amount applicable to such year, (B) is 8 and
(C) is five percent (5%).

(b) If the Bonus Pool Calculation Period ends before December 31, 2012 as a
result of a Bonus Payment Event, then on or immediately before the Bonus Payment
Event the Committee will calculate the amount to be credited to the Bonus Pool
for the period beginning on January 1 of the year in which the Bonus Payment
Event occurs and ending on the date on which the Bonus Payment Event occurs (the
“Final Period”). The amount to be credited to the Bonus Pool for the Final
Period shall be an amount equal to:

(A) multiplied by (B) multiplied by (C)

where: (A) is the positive excess, if any, of the Bonus Payment Event EBITDA
over the EBITDA Base Amount applicable to the Final Period, (B) is 8 and (C) is
five percent (5%).

(c) The Bonus Pool will not be reduced for a period during the Bonus Pool
Calculation Period if the EBITDA for such period does not exceed the EBITDA Base
Amount applicable to such period.

(d) The Committee will credit to the Bonus Pool an amount determined under
subsections (a) or (b) of this Section 3.01 before any amounts are paid under
the Plan.

3.02 Calculation of Additional Credit to Bonus Pool.

(a) If (i) the Bonus Payment Event EBITDA Multiplier exceeds 8 and (ii) during
the Bonus Pool Calculation Period the Bonus Payment Event EBITDA or EBITDA for a
complete calendar year exceeds $210 million, then the Committee will credit to
the Bonus Pool an amount equal to:

(A) multiplied by (B) multiplied by (C)

 

2



--------------------------------------------------------------------------------

where: (A) is the Excess EBITDA, (B) is the excess of the Bonus Payment Event
EBITDA Multiplier over 8, and (C) is five percent (5%). “Excess EBITDA” means an
amount equal to the excess of (x) the higher of (I) the Bonus Payment Event
EBITDA achieved by the Company during the Bonus Pool Calculation Period, if any,
and (II) the highest amount of EBITDA for a complete calendar year achieved by
the Company during the Bonus Pool Calculation Period, over (y) $210 million.

(b) The Committee will credit to the Bonus Pool the amount determined under
subsection (a) of this Section 3.02 before any amounts are paid under the Plan.

3.03 Bonus Pool May Not Exceed $100 Million. Notwithstanding any other provision
of this Article III to the contrary, the total amount of the Bonus Pool may not
exceed $100 million.

ARTICLE IV

PAYMENT OF BENEFITS

4.01 Time of Payment. Upon a Bonus Payment Event a Participant shall be paid an
amount of one Bonus Payment in respect of each Unit awarded to him or her under
the Plan that has not been forfeited under Article V of the Plan on or before
the date of the Bonus Payment Event.

4.02 Form of Payment of Benefits. All benefit payments shall be made in cash.

4.03 Unclaimed Benefits. In the case of a benefit payable on behalf of a
Participant or former Participant, if the Committee is unable, after reasonable
efforts, to locate the Participant, the former Participant or the Beneficiary to
whom such benefit is payable, upon the Committee’s determination thereof, such
benefit shall be forfeited to the Company. Notwithstanding the foregoing, if
subsequent to any such forfeiture the Participant, the former Participant or
Beneficiary to whom such benefit is payable makes a valid claim for such
benefit, such forfeited benefit (without any adjustment for earnings or loss)
shall be restored to the Plan by the Company and paid in accordance with the
Plan.

4.04 Statutory Benefits. If any benefit obligations are required to be paid
under the Plan to a Participant or former Participant in conjunction with
severance of employment under the laws of the country where the Participant or
former Participant is employed or under federal, state or local law, the
benefits paid to a Participant or former Participant pursuant to the provisions
of the Plan will be deemed to be in satisfaction of any statutorily required
benefit obligations.

4.05 Payment to Alternate Payee Under Domestic Relations Order. Plan benefits
that are awarded to an alternate payee in a Domestic Relations Order shall be
paid to the alternate payee as directed in the Domestic Relations Order. A
Domestic Relations Order may not otherwise provide for a time or form of payment
that is not permitted under the Plan. A Domestic Relations Order will be
disregarded to the extent it awards an alternate payee benefits in excess of the
applicable Participant’s or former Participant’s benefit under the Plan or
requires a payment at a time or in a form that is not permitted under the Plan.

 

3



--------------------------------------------------------------------------------

4.06 Termination of Plan on Payment of All Benefits. The Plan will terminate
following the payment in full of any Bonus Payments payable upon a Bonus Payment
Event.

ARTICLE V

FORFEITURE OF BENEFITS

5.01 Forfeiture on Bonus Payment Event if Preferred Stock Not Redeemed or
Converted. Notwithstanding any other provision of the Plan to the contrary, if
all of the outstanding shares of Preferred Stock could not have been redeemed or
converted to Common Stock, and all dividends payable with respect to the
outstanding shares of Preferred Stock could not be paid or converted to Common
Stock, prior to or in connection with a Bonus Payment Event under the terms of
the Certificate, then all Units awarded under the Plan shall be forfeited for no
consideration immediately prior to the consummation of the Bonus Payment Event
and no amounts will be payable under the Plan; provided, however, that if the
Company’s ability to redeem or convert any shares of Preferred Stock to Common
Stock or to pay any dividends with respect to outstanding shares of Preferred
Stock is limited or restricted on the date of the Bonus Payment Event under
paragraph 8 of the Certificate then the possible forfeiture of Units under this
Section 5.01 shall be suspended until, and the determination of whether any
amount is payable under the Plan shall be made on, the first business day
following the day on which such limitation or restriction terminates.

5.02 Forfeiture on Separation From Service. Except as specified in Section 5.03,
if a Participant incurs a Separation From Service for any reason other than
death or Disability before the date on which a Bonus Payment Event occurs he
shall forfeit all Units awarded to him under the Plan for no consideration upon
his Separation From Service.

5.03 Forfeiture of 50% of Units on Death or Disability. If a Participant incurs
a Separation From Service due to the Participant’s death or Disability before
the date on which a Bonus Payment Event occurs he shall forfeit 50% of the Units
awarded to him under the Plan for no consideration upon his Separation From
Service, but the remaining 50% of the Units awarded to him under the Plan shall
be vested and the Participant or his Beneficiary shall remain entitled to the
benefits payable under the Plan with respect to such remaining 50% of the Units.

5.04 Designation of Beneficiaries.

(a) Each Participant or former Participant shall have the right to designate the
Beneficiary or Beneficiaries to receive payment of his benefit in the event of
his death. Each such designation shall be made by executing the beneficiary
designation form prescribed by the Committee and filing same with the Committee.
Any such designation may be changed at any time by execution of a new
designation in accordance with this Section 5.04.

(b) If no such designation is on file with the Committee at the time of the
death of the Participant or former Participant or such designation is not
effective for any reason as determined by the Committee, then the designated
Beneficiary or Beneficiaries to receive such benefit shall be as follows:

 

4



--------------------------------------------------------------------------------

(i) If the Participant or former Participant designates in his will a
Beneficiary or Beneficiaries to receive his Units, his benefit shall be paid to
such designated Beneficiary or Beneficiaries;

(ii) If a Participant or former Participant does not designates in his will a
Beneficiary or Beneficiaries to receive his Units and leaves a surviving spouse,
his benefit shall be paid to such surviving spouse; and

(iii) If a Participant or former Participant does not designates in his will a
Beneficiary or Beneficiaries to receive his Units and leaves no surviving
spouse, his benefit shall be paid to such Participant’s or former Participant’s
executor or administrator, or to his heirs at law if there is no administration
of such Participant’s or former Participant’s estate.

ARTICLE VI

ADMINISTRATION OF THE PLAN

6.01 Plan Administrator. The Plan shall be administered by the Committee. If for
any reason there is no Committee, the duties of the Committee shall be performed
by the Board.

6.02 Records and Procedures. The Committee shall keep appropriate records of its
proceedings and the administration of the Plan and shall make available for
examination during business hours to any Participant, former Participant or a
Beneficiary such records as pertain to that individual’s interest in the Plan.

6.03 Committee Powers and Duties. The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have all powers necessary to accomplish these purposes,
including, but not by way of limitation, the right, power, and authority:

(a) to select Participants to receive awards of Units, to determine the time or
times of receipt and to determine the number of Units covered by the awards;

(b) to make rules, regulations, and bylaws for the administration of the Plan
that are not inconsistent with the terms and provisions hereof, and to enforce
the terms of the Plan and the rules and regulations promulgated thereunder by
the Committee;

(c) to construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;

(d) to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;

(e) to employ and compensate such accountants, attorneys, investment advisors,
and other agents, employees, and independent contractors as the Committee may
deem necessary or advisable for the proper and efficient administration of the
Plan;

 

5



--------------------------------------------------------------------------------

(f) to determine in its discretion all questions relating to eligibility;

(g) to determine whether and when a Participant has incurred a Separation From
Service, and the reason for such termination; and

(h) to make a determination in its discretion as to the right of any individual
to a benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder.

6.04 Reliance on Documents, Instruments, etc. The Committee may rely on any
certificate, statement or other representation made on behalf of the Company or
any Participant, which the Committee in good faith believes to be genuine, and
on any certificate, statement, report or other representation made to it by any
agent or any attorney, accountant or other expert retained by it or the Company
in connection with the operation and administration of the Plan.

6.05 Claims Review Procedures; Claims Appeals Procedures.

(a) Claims Review Procedures. When a benefit is due, the Participant, or the
person entitled to benefits under the Plan, should submit a claim to the office
designated by the Committee to receive claims. Under normal circumstances, the
Committee will make a final decision as to a claim within 90 days after receipt
of the claim. If the Committee notifies the claimant in writing during the
initial 90-day period, it may extend the period up to 180 days after the initial
receipt of the claim. The written notice must contain the circumstances
necessitating the extension and the anticipated date for the final decision. If
a claim is denied during the claims period, the Committee must notify the
claimant in writing, and the written notice must set forth in a manner
calculated to be understood by the claimant:

(1) the specific reason or reasons for the denial;

(2) specific reference to the Plan provisions on which the denial is based; and

(3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.

If a decision is not given to the claimant within the claims review period, the
claim is treated as if it were denied on the last day of the claims review
period.

(b) Claims Appeals Procedures. For purposes of this Section 6.05, the
Participant or the person entitled to benefits under the Plan is referred to as
the “claimant.” If a claimant’s claim made pursuant to Section 6.05(a) is denied
and he wants a review, he must apply to the Committee in writing. That
application can include any arguments, written comments, documents, records, and
other information relating to the claim for benefits. In addition, the claimant
is entitled to receive on request and free of charge reasonable access to and
copies of all information relevant to the claim. For this purpose, “relevant”
means information that was relied on in making the benefit determination or that
was submitted, considered or generated in the course of making the

 

6



--------------------------------------------------------------------------------

determination, without regard to whether it was relied on, and information that
demonstrates compliance with the Plan’s administrative procedures and safeguards
for assuring and verifying that Plan provisions are applied consistently in
making benefit determinations. The Committee must take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination. The claimant may either
represent himself or appoint a representative, either of whom has the right to
inspect all documents pertaining to the claim and its denial. The Committee can
schedule any meeting with the claimant or his representative that it finds
necessary or appropriate to complete its review.

The request for review must be filed within 90 days after the denial. If it is
not, the denial becomes final. If a timely request is made, the Committee must
make its decision, under normal circumstances, within 60 days of the receipt of
the request for review. However, if the Committee notifies the claimant prior to
the expiration of the initial review period, it may extend the period of review
up to 120 days following the initial receipt of the request for a review. All
decisions of the Committee must be in writing and must include the specific
reasons for its action, the Plan provisions on which its decision is based, and
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits. If a decision is not
given to the claimant within the review period, the claim is treated as if it
were denied on the last day of the review period.

Within 60 days of receipt by a claimant of a notice denying a claim under the
preceding paragraph, the claimant or his or her duly authorized representative
may request in writing a full and fair review of the claim by the Committee. The
Committee may extend the 60-day period where the nature of the benefit involved
or other attendant circumstances make such extension appropriate. In connection
with such review, the claimant or his or her duly authorized representative may
review pertinent documents and may submit issues and comments in writing. The
Committee shall make a decision promptly, and not later than 60 days after the
Plan’s receipt of a request for review, unless special circumstances (such as
the need to hold a hearing) require an extension of time for processing, in
which case a decision shall be rendered as soon as possible, but not later than
120 days after receipt of a request for review. The decision on review shall be
in writing and shall include specific reasons for the decision, written in a
manner calculated to be understood by the claimant, and specific references to
the pertinent Plan provisions on which the decision is based.

6.06 Company to Supply Information. The Company shall supply full and timely
information to the Committee, including, but not limited to, information needed
to calculate or verify EBITDA and information regarding each Participant’s
death, Disability or other cause of Separation From Service and such other
pertinent facts as the Committee may require. When making a determination in
connection with the Plan, the Committee shall be entitled to rely upon the
aforesaid information furnished by the Company.

 

7



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.01 Plan Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract between the Company and any individual or
to be consideration for the employment of any individual. Nothing herein
contained shall be deemed to (a) give any individual the right to be retained in
the employ of the Company, (b) restrict the right of the Company to discharge
any individual at any time, (c) give the Company the right to require any
individual to remain in the employ of the Company, or (d) restrict any
individual’s right to terminate his employment at any time.

7.02 Funding. Plan benefits are a contractual obligation of the Company which
shall be paid out of the Company’s general assets. The Plan is unfunded and
Participants, former Participants and Beneficiaries are merely unsecured
creditors of the Company with respect to their benefits under the Plan.

7.03 Alienation of Interest Forbidden. The interest of a Participant, former
Participant or a Beneficiary or Beneficiaries hereunder may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any individual to whom such benefits or
funds are payable, nor shall they be an asset in bankruptcy or subject to
garnishment, attachment or other legal or equitable proceedings. The provisions
of this Section 7.03 shall not apply to a Domestic Relations Order.

7.04 Withholding. All awards and payments under the Plan are subject to
applicable withholding and other deductions as shall be required of the Company
or any Affiliate under any applicable law, including local, state or federal tax
law. The Company shall have the right to deduct from all amounts paid in cash
under the Plan any taxes required by law to be withheld with respect to such
cash payments. To the extent that the receipt of Units results in income, wages
or other compensation to a Participant, former Participant or Beneficiary for
any income, employment or other tax purposes with respect to which the Company
has a withholding obligation, the Participant shall deliver to the Company at
the time of such receipt such amount of money as the Company may require to meet
its obligation under applicable tax laws or regulations, and, if such person
fails to do so, the Company is authorized to withhold from any cash or other
remuneration or other payment then or thereafter payable to such person any tax
required to be withheld by reason of such taxable income, wages or compensation.

7.05 Tax Consequences. Neither the Company nor the Committee makes any
commitment or guarantee that any particular federal, state or local tax
treatment will apply or be available to any Participant or former Participant or
any Beneficiary with respect to the Plan, the Units or payments with respect to
the Units.

7.06 Amendment and Termination. The Board may at any time and in any way amend,
suspend or terminate the Plan. Notwithstanding the foregoing, no amendment,
suspension or termination of the Plan shall alter adversely or impair any Units
previously awarded under the Plan without the consent of the holder thereof, and
the Plan may not be

 

8



--------------------------------------------------------------------------------

amended to increase the number of Units available under the Plan for awards
without the consent of all Participants. The Plan will terminate as provided in
Section 4.06 following the payment in full of any Bonus Payments payable upon a
Bonus Payment Event.

7.07 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been included herein.

7.08 Arbitration. Any controversy arising out of or relating to the Plan,
including without limitation, any and all disputes, claims (whether in tort,
contract, statutory or otherwise) or disagreements concerning the interpretation
or application of the provisions of the Plan, the Company’s employment of the
Participant, or former Participant, and the termination of that employment,
shall be resolved by arbitration in accordance with the Employee Benefit Plan
Claims Arbitration Rules of the American Arbitration Association (the “AAA”)
then in effect. No arbitration proceeding relating to the Plan may be initiated
by either the Company or the Participant, former Participant, or Beneficiary
unless the claims review and appeals procedures specified in Section 6.05 have
been exhausted. Within ten (10) business days of the initiation of an
arbitration hereunder, the Company and the Participant, former Participant, or
Beneficiary, will each separately designate an arbitrator, and within twenty
(20) business days of selection, the appointed arbitrators will appoint a
neutral arbitrator from the panel of AAA National Panel of Employee Benefit Plan
Claims Arbitrators. The arbitrators shall issue their written decision
(including a statement of finding of facts) within thirty (30) days from the
date of the close of the arbitration hearing. The decision of the arbitrators
selected hereunder will be final and binding on both parties. This arbitration
provision is expressly made pursuant to and shall be governed by the Federal
Arbitration Act, 9 U.S.C. Sections 1-16 (or replacement or successor statute).
Pursuant to Section 9 of the Federal Arbitration Act, the Company and any
Participant, former Participant and Beneficiary agrees that any judgment of the
United States District Court for the District in which the headquarters of the
Company is located at the time of initiation of an arbitration hereunder shall
be entered upon the award made pursuant to the arbitration. Nothing in this
Section 7.08 shall be construed to, in any way, limit the scope and effect of
Article VI. In any arbitration proceeding full effect shall be given to the
rights, powers, and authorities of the Committee under Article VI.

7.09 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

7.10 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between such headings and the text
of the Plan, the text shall control.

7.11 Exemption from Section 409A. It is intended by the Company that the Plan be
exempt from the requirements of Section 409A, by virtue of the short-term
deferral exception set forth in Section 409A, and the provisions of the Plan
shall be interpreted by the Committee in a manner that is consistent with this
intention.

 

9



--------------------------------------------------------------------------------

7.12 Governing Law. All provisions of the Plan shall be construed in accordance
with the laws of Texas, except to the extent preempted by federal law and except
to the extent that the conflicts of laws provisions of the State of Texas would
require the application of the relevant law of another jurisdiction, in which
event the relevant law of the State of Texas will nonetheless apply, with venue
for litigation being in Houston, Texas.

ARTICLE VIII

DEFINITIONS

The words and phrases defined in this Article shall have the meaning set out in
the definitions below unless the context in which the word or phrase appears
reasonably requires a broader, narrower or different meaning. These definitions
shall apply solely for purposes of this Plan.

8.01 “Accreted Value” has the meaning provided for such term in the Certificate.

8.02 “Affiliate” means, during any period, any corporation or other entity of
which 50% or more of the total combined voting power of all classes of stock (or
other equity interests in the case of an entity other than a corporation)
entitled to vote is owned, directly or indirectly, by the Company.

8.03 “Approved One Time Items” means one-time or non-recurring charges to the
Company’s earnings, expenses, gains or losses which the Committee, in its sole
discretion, reasonably determines should appropriately be excluded from and not
taken into account in the calculation of EBITDA because they do not arise from
the Company’s normal operating activities or are determined to be extraordinary,
unusual in nature or infrequent in occurrence, including without limitation, and
only as examples, (a) charges or gains resulting from prepayment of financings,
(b) writeoffs of long-term assets, (c) gains or losses upon the acquisition or
dispositions of assets or business units or (d) earnings or expenses related to
a change in accounting principle.

8.04 “Beneficiary” means the person or persons, or the trust or trusts created
for the benefit of a natural person or persons or the Participant’s estate,
designated by the Participant to receive the benefits payable under the Plan
upon his death in accordance with the beneficiary designation procedures
specified in Section 5.04.

8.05 “Board” means the Board of Directors of the Company.

8.06 “Bonus Payment” means, as of any date, the quotient of (a) the amount of
the Bonus Pool divided by (b) the number of Units then outstanding.

8.07 “Bonus Payment Event” means a Qualified IPO or a Change of Control.

8.08 “Bonus Payment Event EBITDA” means:

(a) if the Bonus Payment Event is a Qualified IPO, an amount equal to the amount
of EBITDA achieved by the Company for the last 12 calendar month period that
ends

 

10



--------------------------------------------------------------------------------

prior to the date of the Qualified IPO and for which period financial statements
are available prior to the date of the Qualified IPO; or

(b) if the Bonus Payment Event is a Change of Control, an amount equal to the
amount of EBITDA achieved by the Company for the last 12 calendar month period
that ends prior to the earlier of (i) the date of such Change of Control or
(ii) the date of execution of a binding agreement that results in such Change of
Control, and for which period financial statements are available prior to the
date of the Change of Control.

8.09 “Bonus Payment Event EBITDA Multiplier” means the quotient of (a) the
Enterprise Value divided by (b) the Bonus Payment Event EBITDA.

8.10 “Bonus Pool” means a ledger account maintained by the Committee under the
Plan to reflect the Company’s aggregate benefit payment obligation under the
Plan as determined under Sections 3.01 and 3.02, and as limited by Section 3.03,
of the Plan.

8.11 “Bonus Pool Calculation Period” means the period beginning on the Effective
Date and ending on the earlier of (a) December 31, 2012 or (b) the first date on
which a Bonus Payment Event occurs after the Effective Date.

8.12 “Certificate” means the Company’s Amended and Restated Certificate of
Incorporation as it exists on the Effective Date.

8.13 “Change of Control” has the meaning provided for such term in the
Certificate.

8.14 “Code” means the Internal Revenue Code of 1986, as amended.

8.15 “Committee” means the compensation committee of the Board (or, if there is
no such committee, the Board committee performing equivalent functions), which
from and after the date the Company registers any class of its equity securities
under Section 12 of the Exchange Act, shall be comprised solely of two or more
members of the Board who are (a) “non-employee directors” as defined under rules
and regulations promulgated under Section 16(b) of the Exchange Act and
(b) “outside directors” as defined in Section 162(m) of the Code. The Board
shall have the power to fill vacancies on the Committee arising by resignation,
death, removal or otherwise.

8.16 “Common Equity Value” means, as of any date, the aggregate fair market
value of the Common Stock then outstanding based upon the consideration paid to
the Company in respect of the issuance of shares of Common Stock in connection
with the Bonus Payment Event or as determined by the Committee in good faith.

8.17 “Common Stock” means the Company’s common stock, par value $0.001 per
share.

8.18 “Company” means US Oncology Holdings, Inc., a Delaware corporation.

8.19 “Disability” means the inability of a Participant to engage in substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be

 

11



--------------------------------------------------------------------------------

expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than one hundred eighty (180) days. The Committee
shall have sole discretion to determine whether a Participant has incurred a
Disability for purposes of the Plan and the Committee’s determination regarding
the existence of a Disability shall be conclusive and binding upon all parties.

8.20 “Domestic Relations Order” has the meaning ascribed to that term in
Section 414(p) of the Code.

8.21 “Effective Date” means January 1, 2008.

8.22 “EBITDA” means, for any period, the Company’s consolidated earnings before
interest, taxes, depreciation, amortization, any other non-cash charges and
Approved One Time Items, based upon the Company’s regularly prepared quarterly
and annual financial statements, adjusted as necessary to reflect the
application of the generally accepted accounting principles utilized by the
Company in connection with the preparation of its annual financial statements.

8.23 “EBITDA Base Amount” means, for any period, the greater of (a) $210 million
and (b) the highest amount of EBITDA previously achieved by the Company for any
completed calendar year during the Bonus Pool Calculation Period.

8.24 “Enterprise Value” means, as of the date on which a Bonus Payment Event
occurs, the sum of (a) the Common Equity Value, plus (b) the Preferred Equity
Value, plus (c) the Outstanding Debt.

8.25 “Excess EBITDA” has the meaning provided for in Section 3.02(a).

8.26 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act.

8.27 “Final Period” has the meaning provided for in Section 3.01(b).

8.28 “Outstanding Debt” means, as of any date, the Company’s consolidated
outstanding debt, minus any accrued and unpaid interest thereon, determined in
accordance with the generally accepted accounting principles utilized the
Company, and including obligations and liabilities under any synthetic leasing
facilities.

8.29 “Participant” means any employee of the Company or an Affiliate selected by
the Committee to participate in the Plan.

8.30 “Plan” means the US Oncology Holdings, Inc. 2008 Long-Term Cash Incentive
Plan.

8.31 “Preferred Equity Value” means, as of any date, the aggregate Accreted
Value of all shares of Preferred Stock then outstanding.

8.32 “Preferred Stock” means the Company’s Participating Preferred Stock, par
value $0.001 per share.

 

12



--------------------------------------------------------------------------------

8.33 “Qualified IPO” has the meaning provided for such term in the Certificate.

8.34 “Section 409A” means Section 409A of the Code and the Department of
Treasury rules and regulations issued thereunder.

8.35 “Separation From Service” means the termination of the Participant’s
employment with the Company and all Affiliates.

8.36 “Unit” means a unit of participation in the Plan.

 

13